Thank you for inviting 
me to be here today. I bring you greetings from the 
people of the Democratic Republic of Sao Tome and 
Principe. This is my first opportunity to personally 
congratulate Mr. Ban Ki-moon and to thank him for 
taking on the huge responsibilities he has assumed as 
Secretary-General. We offer him our full support for 
the difficult tasks ahead. 
 I would also like to congratulate Mr. Srgjan 
Kerim for his election as President of the current 
session and to thank Ms. Al Khalifa for her work in 
guiding the sixty-first session so well.  
 I would like to take this opportunity to 
congratulate the Secretary-General for the choice of the 
topics for this session, such as climate change, finance 
for development, the Millennium Development Goals 
and countering terrorism. 
 We come together this year at a time of enormous 
challenges for the United Nations. The world situation 
is very serious. One difficulty is that the problems are 
of such enormous complexity that the mass of facts 
presented to the public by the media make it 
exceedingly difficult for average people to understand 
the situation.  
 Many of us in this room today live far from the 
troubled areas of the earth. So, it is, perhaps, hard to 
comprehend the plight of long-suffering peoples like 
those in Afghanistan, Darfur, Iraq, Palestine, Sierra 
Leone and Somalia, among so many others. But we 
must reject prejudice and discrimination and end those 
conflicts. 
 For those who still ignore our existence, may I 
remind them that my country, Sao Tome and Principe, 
is an African nation composed of two islands in the 
Gulf of Guinea and independent from Portugal since 
12 July 1975. So, I wanted to say that we also join the 
calls to defeat terrorist extremism everywhere. 
However, we have already seen that this will not be 
achieved by military force, but by ideas and ideals that 
win hearts and minds. 
 Regarding the Millennium Development Goals, I 
want to express my regret that so little progress has 
been made towards achieving these worthy ends. How 
can we ignore those who are to be helped by those 
Goals, the least, the last and the lost? As the Nobel 
Laureate Martin Luther King once said,  
  “Injustice anywhere is a threat to justice 
everywhere. We are caught in an inescapable 
network of mutuality, tied in a single garment of 
destiny. Whatever affects one directly, affects all 
indirectly”.  
 I join previous speakers in saying that despite all 
the technological and scientific advances, half of the 
world’s population lives on less than $2 per day. 
Twenty per cent of everyone alive suffer from chronic 
hunger. Every single day, 30,000 children die 
needlessly from dehydration, diarrhoea or infections, 
which could be all too easily prevented or cured. In 
many countries, children are not even given a name 
until they are one month old because so many of them 
do not live that long. One billion adults today are 
illiterate; 100 million children cannot go to school 
because of their poverty. 
 Now, with regard to how to finance development, 
we are told that globalization is the way, that a rising 
tide will lift all boats. But in many parts of the world 
the rising tide of globalization lifted the yachts and 
swamped the rowboats. Can private corporations 
realistically be expected to combine their 
entrepreneurial activities with furthering social causes? 
Obviously, some companies must improve their 
practices and be held accountable for cleaning up their 
environmental disasters, such as those in the Niger 
Delta. But to cast companies in the role of economic 
reformers is unrealistic. It seems that perhaps 
globalization has made the right to shop more 
important than the right to vote. 
 At the same time, we must also be realistic about 
the results of aid. It seems that international 
organizations sometimes suffer from poverty of 
expectations. Our own people in the developing world 
are also at times crucified on the poverty of their own 
desires. Instead of raging against our destiny, we have 
lowered our standards. I think the humiliation of 
poverty actually scorches the heart and creates despair. 
 How can we come here year after year and see 
this despair, disease and hunger and not feel enormous 
sorrow? We must accept that global poverty is the 
disgrace of our affluent era. So how do we alleviate 
poverty? Many say that Africa is poor because of bad 
governance and corruption. I strongly reject that view. 
Is it shameful to remember how all of our countries in 
Africa, all of us, were when we became independent, 
or how we were even more recently in Sao Tome and 
Principe. 
 Let me say a little bit about how it was and how it 
is in Sao Tome and Principe. The majority of people 
grew up in wooden shacks, with no running water, no 
electricity, no toilet and no chance for an education. In 
1975, the country emerged from centuries of slavery 
and oppressive colonialism to independence with 
almost no teachers, no doctors, totally unprepared to 
govern ourselves or create an economy that did not 
depend on slave or contract labour as the only means 
of profit. We have struggled. We have stumbled. But 
today we have a vibrant and stable democracy that we 
are proud of. We have a high percentage of girls in 
school. We have literacy rates far above the average in 
the developing world. We have free health care for all 
of our citizens, although it is woefully inadequate for 
lack of funds. We have almost eradicated malaria. We 
have low corruption, while also being rated among the 
best countries in the world for freedom of the press. 
We spend almost no money on defence and we have 
never fought a war. 
We are grateful for aid. My people would suffer 
even more than they already do without the World 
Food Programme, for example. The World Health 
Organization and the Global Fund to fight tuberculosis 
and malaria are working with us very well. The 
Republic of Taiwan, the people of the island of 
Formosa, with their well-known generosity and special 
attention to our realities, have been crucial in our own 
success against malaria. Many organizations and 
individuals have worked with us for many years with 
open hearts and generous spirits, and we thank them all 
for that. 
 Throughout our 32 years of independence, we 
have followed the advice of international organizations 
and built up some $350 million in bilateral and 
multilateral debt, most of which was recently forgiven 
under the Heavily Indebted Poor Countries Initiative 
and other programmes. Allow me to take this 
opportunity to present, on behalf of the people of Sao 
Tome and Principe, our deepest gratitude. 
 As long as massive poverty, injustice and obscene 
inequality persist in our world, none of us can rest. I 
say to all, please do not look the other way. Do not 
hesitate. The future might say that what we failed to do 
was tragic, but let me also say that what we did do was 
truly heroic.  
 Finally, before ending, and as I have done in prior 
years, I wish to refer to two situations to which I call 
the attention of members and implore their solidarity, 
regardless of whether they are poor or rich. 
 One of those situations is the issue of Taiwan. 
There are 23 million people living on Formosa island, 
also called Taiwan. They do not ask the international 
community to help them because they are poor. On the 
contrary, they are one of the main recognized world 
economic powers, and they are helping other countries, 
such as Sao Tome and Principe. They only ask to be 
recognized as a sovereign country and to be included 
as such on the lists of the United Nations and its 
agencies. This is a question of justice.  
 Also a question of justice is the issue of the 
United States Government lifting the embargo against 
Cuba, repealing the Helms-Burton Act of 1996 and 
allowing for free trade and free travel. Let the Cubans 
settle their problems among themselves. This is a 
democratic act.  
 I thank all members for being here today and 
listening. May God bless us all. 
